Mobley, Justice.
“Justices of the peace shall be elected quadrennially on the Tuesday after the first Monday in November, for terms of four years beginning on January 1 following their election, by the voters of their respective districts: Provided, they have resided in the district for 30 days immediately preceding the election, and are otherwise qualified. The election must be held at the place of holding justices’ courts for the district; if none, then at the election precinct; *67if no election precinct, then at some place in the district named by the ordinary, of which 10 days’ written notice must be given in the district.” (Italics ours.) Code Ann. § 34-2701.
Submitted June 12, 1961
Decided July 6, 1961.
Leonard M. Tuggle, for plaintiff in error.
JohnF. Hardin, contra.
Code § 34-3101 states: “No election shall be defeated for noncompliance with the requirements of the law, if held at the proper time and place by persons qualified to hold it . . . ” In construing this section, this court, in Walker v. Sanford, 78 Ga. 165 (1 SE 424), stated: “This clause contains a negative pregnant, it being big with the contrary proposition, that the election shall be defeated if not held at the proper time and place, and by persons qualified to hold them; and this is what the statute means.”
Accordingly, in the case under consideration, the petition of the plaintiff, a write-in candidate for the office of justice of the peace, seeking a writ of mandamus to require the defendants, precinct election managers in a general election, to tally and consolidate the precinct returns and certify and forward the returns to the Governor, requesting that a commission issue to the plaintiff for the office of justice of the peace of the 1285th G.M. District, Columbia County, Georgia, did not state a cause of action because of the plaintiff’s failure to allege that an election for justice of the peace was held at the proper place. The petition was properly dismissed.

Judgment affirmed.


All the Justices concur.